AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00116-LGW-BWC Document 19 Filed 05/18/21 Page 1 of 2

Iu the Gnited States District Court
For the Southern District of Georgia
Waycross Division

NICOLAS ELPIDIO MANBRU- *
ENCARNACION, *
*
Petitioner, * CIVIL ACTION NO.: 5:20-cv-116
*
v. *
*
WARDEN D. GREENWALT, *
*
Respondent. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge’s Report and
Recommendation. Dkt. No. 18. Petitioner Nicolas Manbru-
Encarnacion (“Manbru-Encarnacion”) did not file Objections to
this Report and Recommendation.

Accordingly, the Court ADOPTS the Magistrate Judge’s Report
and Recommendation as the opinion of the Court. The Court
DENIES as moot Manbru-Encarnacion’s 28 U.S.C. § 2241 Petition
for Writ of Habeas Corpus, as amended, and Respondent’s Motion
to Dismiss, DIRECTS the Clerk of Court to CLOSE this case and

enter the appropriate judgment of dismissal, and DENIES Manbru-

 
AO 72A
(Rev. 8/82)

 

Case 5:20-cv-00116-LGW-BWC Document 19 Filed 05/18/21 Page 2 of 2

Encarnacion in forma pauperis status ona al.
SO ORDERED, this \/ y of Ahotd , 2021.

 

HON.) LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUT N DISTRICT OF GEORGIA

 
